DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
	The Examiner notes that the Applicant uses the term “promoter” in claim 1. The term “promoter” as used in the art of preparing methyl mercaptans is well known and documented in the art and therefore one of ordinary skill in the art would clearly understand the meaning and scope of the term. Catalyst promoters in the art are well known to be oxides of transition metals and rare earth metals as evidenced by Barth et al. (US 2011/0015443A1 – [0046]); Yang et al. (US 2010/0286448A1, cited in the IDS dated 06/19/2020 – [0002]); and Barth et al. (US 2008/0262270A1, cited in the IDS dated 06/19/2020 – [0023]). 

Claim Construction
	The Examiner suggests that claim 1 be amended to recite active, positive steps such as, for example:
“a)	reacting a carbon oxide, hydrogen sulphide (H2S) and hydrogen (H2) in the presence of a zirconia-supported molybdenum- and potassium-based catalyst to produce carbonyl sulphide, wherein the catalyst does not comprise a promoter;
b)	hydrogenating the carbonyl sulphide obtained in step a) in the presence of said hydrogen, to form methyl mercaptan (CH3SH) and hydrogen sulphide;
c)	optionally, recycling said hydrogen sulphide formed in step b) to step a); and
d)	collecting the methyl mercaptan.”

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, line 1: “Process for the preparation of methyl mercaptan” should read “A process for the preparation of methyl mercaptan”.
Claim 1, lines 7-9: recitation of “(H2)” and “(H2S)” are redundant since the abbreviation has already been noted in line 3. Either the abbreviation or full name should be used for conciseness. 
Claim 2, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Claim 3, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Claim 4, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Claim 5, line 1: “Process according to claim1” should read “The process according to claim 1”.
Claim 6, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Claim 7, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Claim 8, line 1: “Process according to claim 1” should read “The process according to claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the carbonyl sulphide obtained in step a)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are also rejected under 35 U.S.C. by virtue of their dependency on claim 1. 
Claim 2 is indefinite for reciting “comprises a molybdenum- and potassium-based active component within the same component” because it is unclear what “within the same component” means. It is unclear if “the same component” refers to the “active component” or to the catalyst or to an unrecited component. For purposes of examination, the claim is interpreted as “wherein the catalyst used in step a) comprises a molybdenum- and potassium-based active phase”.
Claim 3 is indefinite for reciting “zirconia-(ZrO2)-supported potassium tetraoxomolybdate” because it is unclear that “(ZrO2)” is merely acting as a reference to the abbreviation of zirconia based on the manner the words are presented. As presented the claim would appear to recite a catalyst having zirconia and (ZrO2)-supported potassium tetraoxomolybdate, thus requiring an additional zirconia component, rather than ZrO2-supported potassium tetraoxomolybdate. It is suggested that the claim be amended to recite the full name of the catalyst (i.e. zirconia-supported potassium tetraoxomolybdate) and then the full abbreviation of the catalyst (i.e. K2MoO4/ZrO2). Appropriate correction is requested. 
Claim 4 is indefinite for reciting “the weight ratio of the catalyst to zirconia K2MoO4/ZrO2 is comprised between 1% and 50%” because the scope of the claim is unclear. First, it is unclear in view of claim 1 that “the catalyst” is referring only to K2MoO4, as the catalyst is claimed in claim 1 as comprising both the molybdenum- and potassium- based portion and the zirconia support. Furthermore, there is a lack of antecedent basis for the specific recitation of K2MoO4. Lastly, it is unclear based on the wording and recitation of percentages rather than a range of ratios whether the claim is truly directed to a weight ratio of K2MoO4 or if it is instead directed to the amount of K2MoO4 in the entire catalyst which would be represented by a percentage range. 
Claim 5 recites the limitation "the catalyst support" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the catalyst support” is referring only to the recited zirconia or if “the support” is referring to an unrecited support that comprises the zirconia and may comprise additional components. For purposes of examination, the catalyst support is interpreted as the zirconia. 
Claim 9 is indefinite for attempting to recite a process without setting forth any steps involved in the process. Claim 9 recites “Use of a catalyst as described in claim 1, for producing methyl mercaptan from carbon oxide, hydrogen sulfide and hydrogen.” It is unclear what steps are involved with the claimed process of using. Additionally, claim 1 recites a process and not a catalyst and therefore the reference back to claim 1 appears to be improper as it attempts to refer only to a specific limitation recited in claim 1 and not the process which is claimed. See MPEP 2173.05(a) “Use” Claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 9 does not purport to claim a process and is not considered a proper process claim as there are no steps being claimed. See MPEP 2173.05(a) “Use” Claims.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for preparing methyl mercaptan as recited in claim 1. Specifically, no prior art discloses or reasonably suggests a preparing methyl mercaptan from a carbon oxide, hydrogen sulfide and hydrogen, in the presence of a zirconia-supported molybdenum- and potassium-based catalyst, wherein the catalyst does not comprise a promoter. 
The closest prior art is Yang et al. (US 2010/0094059A1, cited in the IDS dated 06/19/2020). Yang discloses a method for preparing methyl mercaptan (methanethiol) comprising reacting a mixture of carbon oxides, hydrogen sulphide and hydrogen at elevated temperatures and pressures in the presence of a catalyst, wherein the catalyst comprises a Mo-O-K based active center, a TeO2 promoter, and an oxidic carrier such as ZrO2 (Abstract; [0004]-[0008]; [0013]; [0029]; [0046]). Yang discloses that the TeO2 promoter is an essential component of their invention and therefore it would not be obvious to omit the promoter to arrive at the claimed invention and Yang would teach away from the Applicant’s claimed invention. In addition, the Applicant has provided comparative examples of different oxidic supports and has shown that the claimed zirconia supported catalyst has unexpectedly superior results in terms of conversion, selectivity and methyl mercaptan yield capacity (Table 1 of Applicant’s specification). 
Yang et al. (US 2007/0213564A1, cited in the IDS dated 06/19/2020) also discloses a similar process and catalyst as recited in US 2010/0094059A1, and is deficient in the same manner as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772